Citation Nr: 0428633	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark Witkowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to March 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the above claim.   

In May 2004, the veteran, with the assistance of his private 
attorney, appeared at the Detroit RO and testified at a 
hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
should take this opportunity on remand to provide a letter to 
the veteran fulfilling the above requirements for the issue 
of entitlement to service connection for PTSD.

The veteran has primarily reported two stressful events: (1) 
that in March 1974 he witnessed or heard about three men in 
his basic training unit die from heat exhaustion, and (2) 
that he saw a fellow soldier throw a squad leader out of a 
window, which killed or severely injured the squad leader.  
The veteran has stated on several occasions that although he 
cannot recall the names of the people involved in these 
stressful events, he could single out their names from a 
personnel/class enrollment roster.  In this regard, RO 
development of the veteran's claimed stressors thus far 
included a request for a list of students who attended a 
"Combination Welding" class from April 1974 through June 
1974.  See Deferred Rating Decision, dated October 30, 1998.  
This evidence, or a negative reply regarding this evidence, 
is not of record, and this in particular should be requested 
on remand.

The veteran's May 2004 hearing testimony provided additional 
information that could be used in another attempt to verify 
the claimed stressors discussed above.  

The veteran has also argued that his PTSD is a result of his 
October 1974 Court Martial testimony (as a witness to his 
second claimed stressor).  See Transcript, p. 7.  In 
addition, the veteran related to a consulting psychiatrist in 
May 1999 that he witnessed an individual die during a march 
in Hawaii.  These claimed incidents should be developed as 
additional stressors.    

Should any of the veteran's reported stressors be verified, 
another VA psychiatric examination would prove helpful in 
this case to determine whether a diagnosis of PTSD is 
supported by a verified stressor.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim, to include what is necessary to 
substantiate his claim for service 
connection for PTSD; (2) the information 
and evidence that VA will seek to obtain 
on his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.

2.  Advise the veteran to submit a 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances, and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

3.  Contact the Adjutant General's 
Office, Aberdeen Proving Grounds, or any 
other appropriate source, and request a 
list of students who attended the 
"Combination Welding" class from April 
1974 through June 1974, as identified by 
the veteran.  If such information is not 
available, a negative reply is requested.  
As noted above, the veteran has stated on 
several occasions that although he cannot 
recall the names of the people involved 
in these stressful events, he could 
single out their names from a 
personnel/class enrollment roster.  

4.  After the foregoing development has 
been accomplished, review the file and 
prepare a summary of the veteran's 
claimed stressors, to include all of the 
stressors discussed in the body of this 
REMAND, i.e., (1) that in March 1974 he 
witnessed or heard about three men in his 
basic training unit die from heat 
exhaustion, (2) that he saw a fellow 
soldier throw a squad leader out of a 
window, which killed or severely injured 
the squad leader, (3) that he testified 
in an October 1974 court martial, as a 
witness to his second claimed stressor, 
and (4) that he witnessed an individual 
die during a march in Hawaii.  The 
summary and all associated documents 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and/or any other appropriate 
source.  Any information that might 
corroborate the veteran's alleged in-
service stressors, including records from 
the alleged court martial proceeding in 
October 1974, should be requested.  

5.  Thereafter, the RO should prepare a 
memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

6.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history, and the RO's memorandum 
detailing which stressors have been 
verified for purposes of this claim. The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



